 

Exhibit 10.1

 

 



STOCK PURCHASE AGREEMENT

Amendment 2

 

Amendment 2 to the STOCK PURCHASE AGREEMENT by and among TEO FOODS, INC., a
Nevada corporation (“Buyer”), NERYS USA INC., a Nevada corporation, each of the
Persons set forth on Schedule A thereto (“Sellers”), and COMERCIAL TARGA, S.A.
de C.V., a Mexican corporation (the “Company”).

RECITALS

 

WHEREAS, Sellers, Buyer and Company desire to amend certain terms of that
certain Stock Purchase Agreement between the parties that was effective on July
30, 2018, as amended November 9, 2018.; and

                NOW, THEREFORE, in consideration of the premises and mutual
covenants contained in this Agreement and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, agree to amend only Section 2.2
of the Agreement as follows:

 

2.2           Purchase Price and Payment Terms.  Subject to the terms and
conditions hereof, as consideration for the Stock and the agreements contained
herein, the purchase price for the Stock shall be an aggregate valuation of Two
Million U.S. Dollars (U.S.$2,000,000) (the “Purchase Price”). 

On the Closing Date, Buyer shall have completed payment of the Purchase Price in
the following manner (the “Payment Terms”):

(a)           Three Hundred Eighty Thousand U.S. Dollars (U.S.$380,000) which
shall be paid as One Hundred Sixty Thousand (U.S.$160,000) in cash by wire
transfer to such account or accounts designated by Sellers to Buyer in writing
and a promissory note from the Buyer in the form identified in Exhibit “A”
attached hereto in the amount of Two Hundred Twenty Thousand (U.S.$220,000) to
be received by the Closing Date; and

(b)       Five Hundred Fifty-Two Thousand U.S. Dollars (U.S.$552,000) which
shall be paid by a promissory note from the Buyer in the form identified in
Exhibit “A” attached hereto in the amount of Five Hundred Fifty-Two Thousand
U.S. Dollars (U.S.$552,000) which shall be executed and delivered at Closing.

(c)       Five Hundred Sixty-Eight Thousand U.S. Dollars (U.S.$568,000) which
shall be paid by the issuance at Closing of Eleven Million Two Hundred Fifty
Thousand (11,250,000) Common shares of TEO Foods Inc. Common shares to NERYS USA
Inc.

(d)       If and only if, for the year ended December 31, 2019 the Company has a
net income that exceeds Three Hundred Thousand U.S. Dollars (U.S.$300,000),
gross revenue exceeds Eight Million U.S. Dollars (U.S.$8,000,000) and
liabilities do not exceed assets, then the remainder of the purchase price shall
be payable and issued to the Sellers as a promissory note from the Buyer in the
form identified in Exhibit “A” attached hereto in the amount of Three Hundred
Ten Thousand (U.S.$310,000) with a six month maturity date and Three Million
Seven Hundred Fifty Thousand (3,750,000) Common shares of TEO Foods Inc. Common
shares to NERYS USA Inc.



   

 

 

 

 

FURTHER, the parties agree the Closing Date shall be effective as of January 1,
2019.

IN WITNESS WHEREOF, the Parties hereto have executed this amendment to the
Agreement on January 31, 2019.

  BUYER:   TEO FOODS, INC., a Nevada corporation         By:  /s/ Jeffrey H.
Mackay     Jeffrey H. Mackay     President         SELLERS:   NERYS USA Inc., a
Nevada Corporation         By:  /s/ John Cathcart     John Cathcart    
President         Sandro Piancone, an individual         By: /s/ Sandro Piancone
    Sandro Piancone         THE COMPANY:   COMERCIAL TARGA, S.A. de C.V., a
Mexican corporation         By: /s/ Sandro Piancone     Sandro Piancone    
Authorized Signatory



 

 



   

 

 

 

